Citation Nr: 1614900	
Decision Date: 04/12/16    Archive Date: 04/26/16

DOCKET NO.  08-24 976	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Hughes, Counsel



INTRODUCTION

The Veteran served on active duty from November 1963 to October 1965, including service in Vietnam.

This appeal to the Board of Veterans' Appeals (Board/BVA) is from rating decisions by the Atlanta, Georgia, Department of Veterans Affairs (VA) Regional Office (RO) in June 2000 (tinnitus), January 2007 (PTSD) and August 2007 (bilateral hearing loss).  These matters were previously before the Board and remanded in August 2012 (when the Board also determined that new and material evidence had been received and reopened the claim of service connection for PTSD).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In his November 2012 substantive appeal in the matter of service connection for bilateral hearing loss, the appellant requested a Travel Board hearing.  [Notably, the Veteran withdrew his earlier request for a hearing before a Member of the Board in connection with the denial of service connection for PTSD and tinnitus.  However, as he indicated on his November 2012 substantive appeal that he wishes to appeal all issues on the statement of the case and any supplemental statement of the case (and as he has not had a Board hearing as to the PTSD and tinnitus claims), the Board construes his request as a request for a hearing as to all the claims on appeal.]  Because he is entitled to such a hearing upon request, and because Travel Board (and videoconference) hearings are scheduled by the AOJ, a remand is required. See 38 U.S.C.A. § 7107; 38 C.F.R. § 20.700(a).


Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

The AOJ should schedule the appellant for a Travel Board hearing at the RO.  The case should thereafter be processed in accordance with established appellate practices.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M.C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

